AO 24SB (CASD Rey. 1/19) Judgment in a Criminal Case yep E Pp

UNITED STATES DISTRICT COURT

 

 

 

MAY 1 8 2019
SOUTHERN DISTRICT OF CALIFORNIA
CLERK. U.S. DIST
UNITED STATES OF AMERICA JUDGMENT IN|&oUREMISSie CAME COURT
V (For Offenses Commbt&¥ On or After November 1, b887) Ty

 

ORLANDO DE JESUS AYALA-PORTILLO (1)
Case Number: 3:19-CR-00385-GPC

 

Kris J. Kraus
Defendant’s Attorney
USM Number 82225-298
Ee} =
THE DEFENDANT:
x] pleaded guilty to count(s) 1 of the Information

 

CL] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:1543 - Forgery Or False Use Of Passport (Felony) ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

C] The defendant has been found not guilty on count(s)

 

CL] Count(s) is dismissed on the motion of the United States.

XX] Assessment: $100.00 - Waived

L] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Fine waived LI Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Mav 10. 2019

Date of Imposition of Sentence

 

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ORLANDO DE JESUS AYALA-PORTILLO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-00385-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served as to count 1

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(1 The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
LC] at A.M. on

 

 

L] as notified by the United States Marshal.

Oo The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

(1) onor before
Ll as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at » with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-00385-GPC
